Citation Nr: 1743114	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-20 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for depression.

2.  Entitlement to service connection for a right shoulder disability, to include as secondary to service-connected posttraumatic calcific tendonitis, left shoulder (left shoulder disability).

3.  Entitlement to service connection for a neck disability, to include as secondary to service-connected left shoulder disability.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Brett W. Buchanan, Accredited Agent

WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to April 1972, with confirmed service in the Republic of Vietnam.  He was awarded the Combat Action Ribbon, among other decorations.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2012 and June 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2017, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the proceeding is associated with the record.  

In May 2017, the Veteran's agent submitted an internet article on neck pain that was not considered in the last adjudication by the Agency of Original Jurisdiction (AOJ) and indicated that he wished to waive initial review by the AOJ.  Accordingly, initial review of the evidence by the Board is appropriate.  See 38 U.S.C.A. § 7105(e) (West 2014); 38 C.F.R. § 20.1304(c).


REMAND

While further delay is regrettable, additional development is warranted before the claims may be decided.  

Initially, the Board notes that additional VA-generated evidence related to the Veteran's claim of entitlement to a rating in excess of 50 percent for depression was obtained after the RO last adjudicated the claim in a June 2013 statement of the case (SOC).  Specifically, additional VA treatment records and a July 2016 examination report were associated with the record.  Although initial AOJ review is automatically waived for evidence submitted by the Veteran or his agent because his VA Form 9 is dated after February 2, 2013, the automatic waiver does not apply to VA-generated evidence, such as VA examination reports or VA treatment records not submitted by the Veteran.  38 U.S.C.A. § 7105(e) (West 2014).  Further, waiver of a supplemental statement of the case (SSOC) is only applicable to evidence submitted by the Veteran or his agent.  See 38 C.F.R. § 20.1304.  As such, the claim must be remanded so that an SSOC addressing the additional VA-generated evidence may be issued.  See 38 C.F.R. §§ 19.31, 19.37 (2016).

With regard to the claims of entitlement to service connection for right shoulder and neck disabilities, the Board finds additional medical opinions are warranted to determine whether the current disabilities are related to his active service, or secondary to a left shoulder disability, that account for all evidence of record.  

The Veteran contends that he injured his right shoulder in active service from carrying heavy ammunition belts across his shoulders as part of his duties as an assistant machine gunner in Vietnam.  He reports ongoing right shoulder pain since service.  Further, the Veteran claims that a service-connected left shoulder disability caused or aggravated right shoulder and neck disabilities, indicating that pain and weakness in the left shoulder caused him to overcompensate with the right and that poor posture and cervical spine alignment caused by the left shoulder disability resulted in an additional neck disability.  His VA primary care physician supported his contentions that he had neck and bilateral shoulder pain due to carrying heavy gear and ammunition over the shoulders in service and found his active service was a major contributing factor in chronic shoulder problems and neck pain.  In addition, R.W. reported observing the Veteran's shoulder pain in service from carrying ammunition belts and the Veteran's wife reported observing shoulder pain since service.

With regard to the right shoulder disability, the Board notes that the September 2011 medical opinion found the disability unrelated to service because it was not possible to connect the current disability to a noted right shoulder boxing injury in June 1971.  The examiner explained that no other service records indicated a right shoulder problem; however, the opinion is not complete in light of the lay statements regarding right shoulder pain due to carrying heavy ammunition belts in Vietnam and the VA treatment provider's opinion that the Veteran's active service contributed to chronic shoulder problems.  In addition, as the September 2011 examiner indicated that records of post-service right shoulder surgeries were not available for review, an additional medical opinion is required that accounts for the May 2007 and March 2009 private treatment records.  Moreover, the subsequent medical opinion must address whether the service-connected left shoulder disability caused or aggravated the current right shoulder disability.

With regard to the neck disability, a June 2014 examination reported a diagnosis of degenerative disc disease of the cervical spine and attributed the arthritis to age, noting normal imaging studies in 1994 and that degenerative disc disease was not noted until 2013, about 40 years since separation from service.  The examiner found no medical research linking post-traumatic calcific tendonitis of the left shoulder to the Veteran's current cervical spine condition, but did not specifically address whether the neck disability was aggravated by the left shoulder disability.  Moreover, an additional medical opinion is required to account for an internet article relating poor shoulder posture could result in degeneration and was a common contributor to neck pain.  Therefore, remand is required so that additional medical opinions may be obtained.

Finally, as the Veteran asserted that he was unemployable, in part, due to service-connected depression and shoulder pain, the claims for an increased evaluation for depression and service connection for a right shoulder disability may impact the Veteran's combined total disability rating.  Therefore, the issues are inextricably intertwined and a decision on the claim for a TDIU would be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  As such, remand is required pending resolution of the intertwined claims.

Updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c).

Accordingly, the case is REMANDED for the following actions:

1.	Obtain updated VA treatment records dating since August 2016.  

2.	After completing any records development, send the claims file to a VA examiner to provide medical opinion regarding the etiology of the Veteran's right shoulder and neck disabilities.  An examination should only be scheduled if it is determined to be necessary before offering the opinions.  A complete rationale for all opinions expressed should be provided.  

Specifically, following a review of the Veteran's records, the examiner is directed to provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that any right shoulder or neck disability began in service, was caused by service, or is otherwise related to service, to include carrying heavy equipment and ammunition belts over his shoulders in Vietnam.  The examiner should accept as fact for purposes of the opinion that the Veteran experienced right shoulder pain and neck pain during his time in Vietnam.  

The examiner is also directed to provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that any right shoulder or neck disability was: 

a) worsened beyond the normal progression as a result of the Veteran's service-connected left shoulder disability, or

b) caused by the service-connected left shoulder disability.

If the examiner finds any right shoulder and/or neck disability has been worsened beyond the natural progression (aggravated), the examiner should attempt to quantify the degree of aggravation beyond the baseline level of disability. 

A rationale must be provided for any opinion expressed.  The examiner should specifically consider the May 2007 and March 2009 private operative reports for right shoulder conditions (See Medical Treatment Record - Non-Government Facility, August 25, 2011), the September 2013 opinion indicating service in Vietnam contributed to chronic shoulder problems and neck pain (Medical Treatment Record - Government Facility, October 18, 2013), the internet article on the relationship between poor posture and neck pain (See Third Party Correspondence, May 15, 2017), and the lay statements by the Veteran, his wife, and R.W.

3.	After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claims of entitlement to service connection for right shoulder and neck disabilities, a rating in excess of 50 percent for depression, and a TDIU.  If any benefit sought on appeal remains denied, the Veteran and his agent should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


